UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-50217 ICON Income Fund Nine, LLC (Exact name of registrant as specified in its charter) Delaware 13-4183234 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onAugust 8, 2011is 97,955. ICON Income Fund Nine, LLC Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Members'Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2.Manager’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Equipment held for sale - Other current assets - Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $14,051,612 and $21,751,790, respectively) Investments in joint ventures Investment in unguaranteed residual values - Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Members' Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Interest rate swap contracts Deferred revenue Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Total Liabilities Commitments and contingencies (Note 9) Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Total Liabilities and Members' Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Rental income $ Finance income Income from investments in joint ventures Interest and other income Total revenue Expenses: General and administrative Vessel operating expense - - Interest Depreciation and amortization Impairment loss - - Total expenses Net (loss) income $ ) $ $ ) $ Net (loss) income allocable to: Additional Members $ ) $ $ ) $ Manager ) ) $ ) $ $ ) $ Weighted average number of additional shares of limited liability company interests outstanding Net (loss) income per weighted average additional share of limited liability company interests outstanding $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Members' Equity Members' Equity Accumulated Additional Member Additional Other Comprehensive Total Members' Shares Members Manager Loss Equity Balance, December 31, 2010 $ $ ) $ ) $ Net loss - ) ) - ) Change in valuation of interest rate swap contracts - - - Comprehensive loss ) Cash distributions - ) ) - ) Balance, March 31, 2011 (unaudited) ) ) Net loss - ) ) - ) Change in valuation of interest rate swap contracts - - - Comprehensive loss ) Cash distributions - ) ) - ) Balance, June 30, 2011 (unaudited) $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) Income from investments in joint ventures ) ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Impairment loss - Changes in operating assets and liabilities: Collection of finance leases Other assets, net ) Deferred revenue ) ) Accrued expenses and other current liabilities ) Distributions from joint ventures - Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment Distributions received from joint ventures in excess of profits - Net cash provided by investing activities Cash flows from financing activities: Cash distributions to members ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Transfer of leased equipment at cost to equipment held for sale $ $ - See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) Basis of Presentation and Consolidation The accompanying consolidated financial statements of ICON Income Fund Nine, LLC (the “LLC”) have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.In the opinion of the manager of the LLC, ICON Capital Corp., a Delaware corporation (the “Manager”), all adjustments considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2010. The results for the interim period are not necessarily indicative of the results for the full year. The consolidated financial statements include the accounts of the LLC and its majority-owned subsidiaries and other controlled entities. All intercompany accounts and transactions have been eliminated in consolidation. Recent Accounting Pronouncements In June 2011, the FASB issued ASU No 2011-05, Presentation of Comprehensive Income ("ASU 2011-05"), which revises the manner in which companies present comprehensive income in their financial statements. The new guidance removes the current option to report other comprehensive income and its components in the statement of changes in equity and instead requires presentation in one continuous statement of comprehensive income or two separate but consecutive statements. The adoption of ASU 2011-05 becomes effective for the LLC's interim and annual periods beginning January 1, 2012. The LLC does not believe the adoption of this guidance will have a material impact on its consolidated financial statements, as it only requires a change in the format of presentation. Net Investment in Finance Leases Net investment in finance leases consisted of the following: June 30, December 31, Minimum rents receivable $ $ Unearned income ) ) Net investment in finance leases Less:Current portion of net investment in finance leases Net investment in finance leases, less current portion $ $ 6 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) Leased Equipment at Cost and Equipment Held for Sale Leased equipment at cost consisted of the following: June 30, December 31, Aircraft $ $ Marine vessel - Manufacturing, telecommunications and computer equipment Less: Accumulated depreciation $ $ Depreciation expense was $1,189,680 and $2,503,994 for the three and six months ended June 30, 2011, respectively.Depreciation expense was $1,316,620 and $2,633,831 for the three and six months ended June 30, 2010, respectively. Marine Vessel As a result of negotiations to remarket certain vessels during the three months ended March 31, 2011, the Manager reviewed the LLC’s investment in ICON Samar, LLC (“ICON Samar”) and determined that the net book value of the vessel under lease, the Samar Spirit, exceeded the fair value. As a result, during the three months ended March 31, 2011, the LLC recognized a non-cash impairment charge of approximately $11,279,000. On June 24, 2011, the vessel was returned to the LLC and is now classified on the balance sheet as equipment held for sale. Subsequent to June 30, 2011, the Manager terminated efforts to remarket the Samar Spirit. As a result, the Manager modified the exit strategy related to the investment in the vessel and the LLCrecognized an additional non-cash impairment charge of approximately $10,635,000 during the three months ended June 30, 2011. Investment in Unguaranteed Residual Values On April 5, 2011, the LLC sold its remaining investment in unguaranteed residual values for the purchase price of $257,813.There was no gain or loss recorded on the sale of the investment. Revolving Line of Credit, Recourse The LLC and certain entities managed by the Manager were party to a Commercial Loan Agreement, as amended (the “Prior Loan Agreement”), with California Bank & Trust (“CB&T”). The Prior Loan Agreement was terminated effective May 10, 2011. Derivative Financial Instruments The LLC may enter into derivative transactions for purposes of hedging specific financial exposures, including changes in interest rates of its non-recourse long-term debt. The LLC enters into these instruments only for hedging underlying exposures. The LLC does not hold or issue derivative financial instruments for purposes other than hedging. Certain derivatives may not meet the established criteria to be designated as qualifying accounting hedges, even though the LLC believes that these are effective economic hedges. 7 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) Derivative Financial Instruments - continued The LLC accounts for derivative financial instruments in accordance with the accounting pronouncements that established accounting and reporting standards for derivative financial instruments.These accounting pronouncements require the LLC to recognize all derivatives as either assets or liabilities on the consolidated balance sheets and measure those instruments at fair value. The LLC recognizes the fair value of all derivatives as either assets or liabilities on the consolidated balance sheets and changes in the fair value of such instruments are recognized immediately in earnings unless certain accounting criteria established by the accounting pronouncements are met. These criteria demonstrate that the derivative is expected to be highly effective at offsetting changes in the fair value or expected cash flows of the underlying exposure at both the inception of the hedging relationship and on an ongoing basis and include an evaluation of the counterparty risk and the impact, if any, on the effectiveness of the derivative. If these criteria are met, which the LLC must document and assess at inception and on an ongoing basis, the LLC recognizes the changes in fair value of such instruments in accumulated other comprehensive income (loss) (“AOCI”), a component of equity on the consolidated balance sheets. Changes in the fair value of the ineffective portion of all derivatives are recognized immediately in earnings. Interest Rate Risk The LLC’s objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements on its variable non-recourse debt. The LLC’s hedging strategy to accomplish this objective is to match the projected future business cash flows with the underlying debt service. Interest rate swaps designated as cash flow hedges involve the receipt of floating-rate interest payments from a counterparty in exchange for the LLC making fixed interest rate payments over the life of the agreements without exchange of the underlying notional amount. As of June 30, 2011, the LLC had four floating-to-fixed interest rate swaps relating to the financing of the three car and truck carrying vessels (“Wilhelmsen Vessels”) on bareboat charter to Wilhelmsen Lines Shipowning AS (“Wilhelmsen”) and the Samar Spirit, an Aframax product tanker, on lease to Teekay Corporation (“Teekay”), that were designated as cash flow hedges with an aggregate notional amount of approximately $15,882,409.These interest rate swaps have maturity dates ranging from July 25, 2011 to September 23, 2013. For these derivatives, the LLC reports the gain or loss from the effective portion of changes in the fair value of derivatives designated and qualifying as cash flow hedges in AOCI and such gain or loss is subsequently transferred into earnings in the period that the hedged forecasted transaction affects earnings and within the same line item on the statement of operations as the impact of the hedged transaction. During the six months ended June 30, 2011, the LLC recorded no hedge ineffectiveness in earnings.At June 30, 2011, total unrealized loss recorded to AOCI related to the change in fair value of these interest rate swaps was approximately $861,000. During the twelve months ending June 30, 2012, the LLC estimates that an additional $599,840 will be transferred from AOCI to interest expense. 8 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) Derivative Financial Instruments – continued The table below presents the fair value of the LLC’s derivative financial instruments and classification within the LLC’s consolidated balance sheets as of June 30, 2011 and December 31, 2010: Derivatives designated as hedginginstruments: Liability Derivative June 30, December 31, Balance Sheet Location Fair Value Fair Value Interest rate swaps Interest rate swap contracts $ $ The table below presents the effect of the LLC’s derivative financial instruments designated as cash flow hedging instruments on the consolidated statement of operations for the three and six months ended June 30, 2011: Three Months Ended June 30, 2011 Derivatives Amount of Gain (Loss) Recognized in AOCI on Derivative (Effective Portion) Location of Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Amount of Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Location of Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Interest rate swaps $ ) Interest expense $ ) Gain (loss) on financial instruments $
